Case 4:20-cv-10125-JEM Document 1-2 Entered on FLSD Docket 11/04/2020 Page 1 of 1

IN RE: IMMANUEL INVESTMENTS, INC. d/b/a MRS. MAC’S KITCHEN
WAGE LITIGATION

CONSENT TO JOIN COLLECTIVE ACTION

e | | ia oe K Ho ts , consent to join the above styled lawsuit seeking
damages for unpa?d wages under the FLSA;

° Iam similarly situated to the named Plaintiff in this matter because I performed
similar duties for the Defendant and was paid in the same regard as the named
Plaintiff;

e J authorized the named Plaintiff to file and prosecute the above referenced matter
in my name, and on my behalf, and designate the named Plaintiff to make
decisions on my behalf concerning the litigation, including negotiating a
resolution of my claims;

e | agree to be represented by The Leach Firm, P.A., counsel for the named
Plaintiff;

¢ In the event this action gets conditionally certified and then decertified, |
authorize Plaintiff's counsel to reuse this Consent Form to re-file my claims in a
separate or related action against Defendant.

uf 3

Date:

  
 

Signature:

nee
